1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      DEMITRIUS FURLOW,                          Case No. 2:19-cv-09443-MWF (SHK)
12
                                  Plaintiff,
13                                               ORDER DISMISSING COMPLAINT
                         v.
14
15    LOS ANGELES TRADE TECHNICAL
      COLLEGE, et al.,
16
                                   Defendants.
17
18
19                                I.     BACKGROUND
20         On November 1, 2019, Plaintiff Demitrius Furlow (“Plaintiff”), proceeding
21   pro se and in forma pauperis (“IFP”), filed a Complaint (“Complaint” or
22   “Compl.”) against Defendants Los Angeles Trade Technical College, Dr. Henan
23   Joof, and Deputy Security Lopez (collectively “Defendants”) asserting claims
24   under 42 U.S.C. § 1983. Electronic Case Filing Number (“ECF No.”) 1, Compl.;
25   ECF No. 2, IFP Request; ECF No. 3, Order Granting IFP Request.
26         On January 10, 2020, after screening the Complaint, the Court issued an
27   Order Dismissing Complaint With Leave To Amend (“OLDA”). ECF No. 17,
28   ODLA. The Court provided Plaintiff until January 31, 2020, to file a First
 1   Amended Complaint (“FAC”), should he so choose. Id. at 14-16. In the ODLA,
 2   the Court warned that “if Plaintiff does not comply with the instructions
 3   enumerated above,” including timely filing a FAC, “the Court may recommend
 4   that this action be dismissed with or without prejudice for failure to state a claim,
 5   failure to prosecute, and/or failure to obey Court orders under Federal Rule of
 6   Civil Procedure 41(b).” Id. at 15-16. Plaintiff failed to timely file his FAC as
 7   ordered.
 8          On January 17, 21, and 27, 2020, the Court received returned mail showing
 9   that the ODLA and other Court orders were undeliverable to the address Plaintiff
10   provided. See ECF Nos. 18-20.1 The Court concluded that Plaintiff had failed to
11   keep the Court apprised of his current address as required by Local Rule 41-6, and
12   the Court issued an Order to Show Cause (“OSC”) “in writing on or before
13   February 11, 2020, of his current address, and by either: (1) filing a FAC as set out
14   in the ODLA, ECF No. 17, or (2) notifying the Court that he no longer wishes to
15   pursue this action.” ECF No. 21, OSC. In the OSC, the Court warned that
16   “[f]ailure to file a response by [February 11, 2020,] will result in a recommendation
17   that the action be dismissed with or without prejudice.” Id. at 2 (emphasis in
18   original).
19          In the meanwhile, Plaintiff has filed other federal lawsuits in this Court but
20   has failed to address the issues outstanding in this case. See Furlow v. Wells Fargo
21   Bank, et al., Case No. 2:20-cv-00136-AB-JC (denying IFP application and
22   dismissing case because IFP application was incomplete, failed to allege basis for
23   subject matter jurisdiction, and failed to state a viable claim for relief); Furlow v.
24   D.P.S.S., Case No. 2:20-cv-00577-MWF-SHK (denying IFP application because
25   the legal basis for the case is legally and/or factually patently frivolous and
26
     1 Plaintiff previously failed to notify the Court of an address change. See ECF Nos. 9, 11, 12, Mail
27   returned to Court. The Court also previously warned Plaintiff that Local Rule 41-6 requires pro
     se parties to keep the Court and opposing parties apprised of their current address and telephone
28   number, if any, and e-mail address, if any. ECF No. 10, Order re Failure to Update Address.
                                                      2
 1   dismissing case); Furlow v. Roybal Federal Building, Case No. 2:20-cv-01261-
 2   MWF-SHK (the Magistrate Judge issued a Report and Recommendation
 3   dismissing the action).
 4          As of the date of this Order, Plaintiff has failed show cause why this case
 5   should not be dismissed or to otherwise participate in this litigation. Plaintiff has
 6   failed to respond with his new address, has not filed a FAC, and has not otherwise
 7   contacted the Court.
 8                                    II.    DISCUSSION
 9          Local Rule 41-6 states that “[i]f mail directed by the Clerk to a pro se
10   plaintiff’s address of record is returned undelivered by the Postal Service, and if
11   within fifteen (15) days of the service date, such plaintiff fails to notify, in writing,
12   the Court and opposing party of said plaintiff’s current address, the Court may
13   dismiss with action with or without prejudice for want of prosecution.” Here, over
14   a month has passed since the Court first received court mail addressed to Plaintiff
15   returned undelivered by the Postal Service and Plaintiff has yet to notify the Court
16   of a current address. See ECF No. 19.
17          District courts have sua sponte authority to dismiss actions for failure to
18   prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Link v.
19   Wabash R.R. Co., 370 U.S. 626, 629-30 (1962); Hells Canyon Pres. Council v. U.S.
20   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating courts may dismiss an
21   action under Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s
22   failure to prosecute or comply with the Federal Rules of Civil Procedure or the
23   court’s orders); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (ordering
24   dismissal for failure to comply with court orders).
25          In deciding whether to dismiss for failure to prosecute or comply with court
26   orders, a district court must consider five factors: “(1) the public’s interest in
27   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3)
28   the risk of prejudice to the defendants; (4) the public policy favoring disposition of
                                                  3
 1   cases on their merits; and (5) the availability of less drastic sanctions.” Henderson
 2   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); see also Pagtalunan v. Galaza, 291
 3   F.3d 639, 642 (9th Cir. 2002) (setting out similar five factors as in Henderson).
 4   “Dismissal is appropriate ‘where at least four factors support dismissal, or where at
 5   least three factors ‘strongly’ support dismissal.’” Neal v. Reslan, No. CV 19-
 6   09291 PA (ASx), 2020 WL 754366, at *1 (C.D. Cal. Jan. 16, 2020) (quoting
 7   Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (internal citations
 8   omitted) (citing Ferdik, 963 F.2d at 1263)). In a case involving sua sponte
 9   dismissal, however, the fifth Henderson factor regarding the availability of less
10   drastic sanctions warrants special focus. Hernandez, 138 F.3d at 399.
11         Here, the first two factors—public interest in expeditious resolution of
12   litigation and the court’s need to manage its docket—weigh in favor of dismissal.
13   Plaintiff has repeatedly failed to keep the Court apprised of his address and has
14   failed to respond to Court orders. This failure to prosecute and follow court orders
15   hinders the Court’s ability to move this case toward disposition and suggests
16   Plaintiff does not intend to litigate this action diligently. See id.
17         The third factor—prejudice to Defendant—also weighs in favor of dismissal.
18   A rebuttable presumption of prejudice to a defendant arises when plaintiffs
19   unreasonably delay prosecution of an action. See In re Eisen, 31 F.3d 1447, 1452-53
20   (9th Cir. 1994) (citations omitted). Plaintiff has not provided any information to
21   rebut this presumption and nothing else suggests such a presumption is
22   unwarranted in this case.
23         The fourth factor—public policy in favor of deciding cases on the merits—
24   ordinarily weighs against dismissal. However, it is Plaintiff’s responsibility to move
25   litigation towards disposition at a reasonable pace and to avoid dilatory and evasive
26   tactics. See Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir. 1991). Plaintiff
27   has not met this responsibility despite having been: (1) instructed on his
28   responsibilities; (2) granted sufficient time in which to discharge them; and (3)
                                                 4
 1   repeatedly warned of the consequences of failure to do so. See ECF Nos. 16, 17, 21.
 2   Under these circumstances, the policy favoring resolution of disputes on the merits
 3   does not outweigh Plaintiff’s failure to obey Court orders or to file responsive
 4   documents within the time granted.
 5         The fifth factor—availability of less drastic sanctions—also weighs in favor
 6   of dismissal. The Court cannot move the case toward disposition without
 7   Plaintiff’s compliance with Court orders or participation in this litigation. Plaintiff
 8   has shown he is either unwilling or unable to comply with Court orders by failing to
 9   file responsive documents or otherwise cooperate in prosecuting this action. The
10   Court is not aware of any lesser sanction that is available in this case. See
11   Hernandez, 779 F.2d at 1424 (“The district court need not exhaust every sanction
12   short of dismissal before finally dismissing a case but must explore possible and
13   meaningful alternatives.”) (citation omitted).
14         Accordingly, because it appears that Plaintiff has abandoned this litigation,
15   and because Plaintiff has repeatedly defied Court orders, the Court DISMISSES
16   this case, without prejudice.
17                                      III.    ORDER
18         Based on the foregoing, IT IS ORDERED THAT the Judgment be entered
19   DISMISSING this case without prejudice.
20
21   DATED: April 6, 2020
                                               MICHAEL W. FITZGERALD
22                                             United States District Judge
23
24   Presented by:
25
                                                     __
26   HON. SHASHI H. KEWALRAMANI
     United States Magistrate Judge
27
28
                                                 5
